                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


SARAH M. SIMON,

                Plaintiff,

        v.                                                  Case No. 18-cv-909


COOPERATIVE EDUCATIONAL
SERVICE AGENCY #5.

                Defendant.


                                        NOTICE OF APPEAL


        NOTICE IS HEREBY given that the Defendant in the above-named case, Cooperative

Educational Service Agency #5, appeals to the United States Court of Appeals for the Seventh

Circuit from the Ordered entered in this action on May 21, 2021 [ECF 63]. The issues on which

Defendant appeals include but are not limited to those raised by the District Court’s May 21, 2021

Opinion and Order which granted Plaintiff’s request for declaratory judgment and permitted

Plaintiff to seek attorney’s fees.

        Dated this 21st day of June, 2021.
                                          Respectfully submitted:

                                          Kopka Pinkus Dolin PC
                                          Attorneys for Defendant

                                          By:    /s/ Ronald S. Stadler
                                                 Ronald S. Stadler
                                                 State Bar No. 1017450
                                                 Jonathan E. Sacks
                                                 State Bar No. 1103204
N19W24200 Riverwood Drive, Suite 14
Waukesha, WI 53188
telephone: 414-251-0316
facsimile: 219-794-1982
e-mail: rsstadler@kopkalaw.com
        jesacks@kopkalaw.com




                                      2
